Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/US2019/026561.
The response filed on May 25, 2022 has been entered.

Response to Amendments/Arguments
Claim 1 has been amended to limit the RNA polymerase variant to have at least 95% sequence identity to SEQ ID NO:1 and claims 1, 3, 5-6, 11, and 22 no longer read on a product of nature. Therefore, the rejection of claims 1, 3, 5-6, 11, and 22 under 35 U.S.C. 101 has been withdrawn. 

Claims 1, 3, 5-6, 11-12 and 22 have been amended to delete “T7” and claims 1, 3, 5-6, 11-12 and 22 are no longer indefinite.  Therefore, the rejection of claims 1, 3, 5-6, 11, and 22 under 35 U.S.C. 112(b) has been withdrawn.

Claim 1 has been amended to limit the RNA polymerase variant to have at least 95% sequence identity to SEQ ID NO:1 and claims 1, 3, 5-6, 11, and 22 meet the written description and enablement requirement. Therefore, the rejections of claims 1, 3, 5-6, 11, and 22 under 35 U.S.C. 112(a) have been withdrawn. 
Claim 1 has been amended to limit the RNA polymerase variant to have at least 95% sequence identity to SEQ ID NO:1 and Pickard (form PTO-892) does not teach or suggest an RNA polymerase variant having at least 95% sequence identity to SEQ ID NO:1.  Therefore, the rejection of claims 1 and 5 under 35 U.S.C. 102(a)(1) as being anticipated by Pickard has been withdrawn. 

Claim 1 has been amended to limit the RNA polymerase variant to have at least 95% sequence identity to SEQ ID NO:1 and Komisarova (form PTO-892) does not teach or suggest an RNA polymerase variant having at least 95% sequence identity to SEQ ID NO:1.  Therefore, the rejection of claim 1, 3, and 5 under 35 U.S.C. 102(a)(1) as being anticipated by Komisarova has been withdrawn.

Claim 1 has been amended to limit the RNA polymerase variant to have at least 95% sequence identity to SEQ ID NO:1 and Murakami (form PTO-892) does not teach or suggest an RNA polymerase variant having at least 95% sequence identity to SEQ ID NO:1.  Therefore, the rejection of claims 1, 3, 5-6, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Murakami has been withdrawn.


	Claim 1 has been amended to limit the RNA polymerase variant to have at least 95% sequence identity to SEQ ID NO:1 and Pickard (form PTO-892) does not teach or suggest an RNA polymerase variant having at least 95% sequence identity to SEQ ID NO:1.  Therefore, the rejection of claims 1, 5, and 22 under 35 U.S.C. 103 as being unpatentable over Pickard and Ong (US 2017/0247670 – form PTO-892) has been withdraw.

Claim 1 has been amended to limit the RNA polymerase variant to have at least 95% sequence identity to SEQ ID NO:1 and Komisarova (form PTO-892) does not teach or suggest an RNA polymerase variant having at least 95% sequence identity to SEQ ID NO:1.  Therefore, the rejection of claims 1, 3, 5, and 22 under 35 U.S.C. 103 as being unpatentable over Komisarova and Ong (US 2017/0247670 – form PTO-892) has been withdrawn.

	Claim 1 has been amended to limit the RNA polymerase variant to have at least 95% sequence identity to SEQ ID NO:1 and Murakami (form PTO-892) does not teach or suggest an RNA polymerase variant having at least 95% sequence identity to SEQ ID NO:1.  Therefore, the rejection of claims 1, 3, 5-6, 11, and 22 under 35 U.S.C. 103 as being unpatentable over Murakami and Ong (US 2017/0247670 – form PTO-892) has been withdrawn.

Election/Restrictions
Claim 1 is allowable. Claims 2, 4, 7-10, and 13-18, previously withdrawn from consideration as a result of a restriction requirement, comprise all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Inventions I-II and the election of species requirement, as set forth in the Office action mailed on July 19, 2021, is hereby withdrawn and claims 2, 4, 7-10, and 13-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Allowable Subject Matter
Claims 1-18, 22, and 24 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.  The prior art discloses variant of T7 RNA polymerase, see Ong (US 10,519,431 – form PTO-892).  However, the prior art does not teach or suggest variants of a T7 RNA polymerase having at least 95% sequence identity to SEQ ID NO:1 and having a G788X amino acid substitution and at least two amino acid substitutions selected from I320X, I396X, F546X, and S684X. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652